Citation Nr: 1449359	
Decision Date: 11/06/14    Archive Date: 11/12/14

DOCKET NO.  12-08 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas


THE ISSUES

1. Entitlement to service connection for tinnitus.
 
2. Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel
INTRODUCTION

The Veteran served on active duty from September 1966 to August 1968.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a January 2011 decision by the RO in Houston, Texas that denied service connection for tinnitus and bilateral hearing loss. 

A videoconference hearing was held before the undersigned Veterans Law Judge of the Board in July 2014, and a transcript of this hearing is of record. 

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

The preponderance of the competent and credible evidence indicates that the Veteran's tinnitus began many years after his active military service and was not caused by any incident of service.

CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002). 

These VCAA notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Further, this notice must include information that a downstream disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486. 

Here, a July 2010 letter was sent to the Veteran regarding his initial service connection claim, prior to the January 2011 rating decision on appeal.  This letter provided notice regarding what information and evidence is needed to substantiate the claim for service connection.  The letter advised as to what information and evidence must be submitted by the Veteran, and the types of evidence that will be obtained by VA, and of the information and evidence needed to establish a disability rating and an effective date for his claimed disability.  

The appellant has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls upon the party attacking the agency determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claim, which is obtainable, and therefore appellate review may proceed without prejudicing him. 38 U.S.C.A. § 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); see also Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran has submitted records and written statements in support of his claim.  A review of the claims file shows that the RO has obtained pertinent VA and private treatment records, and arranged for a VA compensation examination and medical opinion in October 2010.  The Board finds that the October 2010 VA medical opinion is adequate as it provides the information needed to properly adjudicate the claim for service connection for tinnitus.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Additionally, while the record reflects that Veteran is in receipt of Social Security Administration (SSA) benefits, the Veteran has not indicated, and the record does not otherwise suggest, that he receives SSA disability benefits for tinnitus.  Thus, VA does not have an obligation to obtain any SSA records with respect to his appeal for service connection for tinnitus as they are not relevant to this appeal.  Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010) (noting that the duty to assist includes obtaining relevant records that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the Veteran's claim).

The Board concludes that all the identified and available records and medical evidence have been obtained in order to make a determination as to this claim. Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

At this time, the Board also notes that it is cognizant of the ruling in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. § 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  However, as discussed above, to the extent possible, VA has obtained the relevant evidence and information needed to adjudicate this appeal.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the July 2014 Board hearing.
Service Connection

The Veteran contends that he has tinnitus that was incurred during active duty as a result of noise exposure during his service in the field.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107  (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

Service connection is granted if it is shown the Veteran suffers from disability resulting from an injury sustained or a disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b).  Other diseases initially diagnosed after service also may be service connected if the evidence, including that pertinent to service, shows the diseases were incurred in service.  38 C.F.R. § 3.303(d).  Tinnitus is not a condition that is listed in C.F.R. § 3.309(a).

To establish entitlement to service connection, there must be:  (1) competent and credible evidence confirming the Veteran has the claimed disability or at least has since filing the claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) competent and credible evidence of a nexus or link between the in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may only be awarded to an applicant who has disability existing on the date of application, not for past disability.  Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997)); but see McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994). 
See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumption period, or whether it can be so identified by lay observation).  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).

Thus, medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Here, the evidence reflects that during the appeal, the Veteran has been diagnosed with tinnitus.  See report of October 2010 VA examination.

Resolution of his appeal turns on whether the current tinnitus is attributable to his military service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  See also Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).

The Veteran served on active duty in the U.S. Army from September 1966 to August 1968.  His DD Form 214 and his own statements show that his primary military occupational specialty was that of a cook.  He did not receive any combat citations, and his only foreign/overseas service was in Europe.  STRs are entirely negative for tinnitus.  

The Veteran filed the instant claim for service connection for tinnitus in June 2010. He has contended that he was exposed to excessive noise in service as a cook, including training in the field.  He has reported exposure to loud noises from trucks, tanks, generators, and from firing an M-16.  In his original claim and at his Board hearing, he asserted that he had ringing in his ears ever since noise exposure in service. 

Private medical records dated in October 2006 reflect that the Veteran was seen by Dr. M., who noted the Veteran's complaints of difficulty hearing in his ears, a stopped-up feeling in his ears, and dizziness.  After an examination of the head, ears, eyes, nose, and throat, the examiner noted borderline to mild bilateral hearing loss, and diagnosed vertigo.  The Veteran did not complain of tinnitus, and tinnitus was not diagnosed.

VA outpatient treatment records dated in June and July 2010 reflect that he denied current tinnitus.

Post-service medical records are negative for tinnitus until October 2010.  On VA examination in October 2010, the Veteran reported occasional ringing in his right ear, and said this began "just a few months ago.  It hasn't been too long."  He said it occurred a few days per month for about five minutes.  He reported military noise exposure without hearing protection, from firearms, machine guns, the firing range, helicopters, and tanks.  He reported post-service occupational noise exposure with hearing protection in a machine shop, where he was employed for nine years after service.  He also reported post-service noise exposure without hearing protection from a power lawnmower, weed eater, and leaf/grass blower.  The examiner noted that the type of tinnitus described by the Veteran was not consistent with noise exposure, and that based on this, as well as the fact that the Veteran had normal hearing at discharge from service, and the onset date of two months ago, it was her opinion that the Veteran's tinnitus was not related to his military noise exposure.

In adjudicating a claim, the Board must assess the competence and credibility of the claimant.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Although interest may affect the credibility of testimony, it does not affect competency to testify. Cartwright v. Derwinski, 2 Vet. App. 24 (1991).

The evidence reflects that the Veteran had noise exposure both during and after service.  However, his STRs, including his entrance and separation examinations, are unremarkable for complaints, findings, or diagnosis of tinnitus.

The Veteran in this case served during wartime, but the evidence shows that he did not serve in combat.  Accordingly, the acoustic trauma he claims to have sustained during his service did not occur in combat.  Moreover, his STRs appear to be complete in relevant part, in turn meaning it is acceptable for the Board to have expectation of some complaint, treatment or diagnosis regarding his tinnitus while in service, and there was not.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).  This evidence weighs against the assertion that his tinnitus began in service.  This does not preclude granting service connection, however, because even disorders initially diagnosed after service may be service connected if the evidence, including that pertinent to service, establishes the disorder was incurred in service.  See 38 C.F.R. § 3.303(d). 

The Board notes that the Veteran has made varying statements regarding the onset of his tinnitus symptoms throughout this appeal.  These inconsistencies in the record weigh against his credibility as to the assertion of continuity of symptomatology since service.  See Madden v. Gober, 125 F.3d 1477, 1481 (Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence).  And, as noted above, tinnitus is not subject to service connection based upon continuity of symptomatology.  See Walker, supra.

Here, after reviewing all the relevant lay and medical evidence, the Board finds that the unremarkable history of symptoms he recounted while in service, including at the time of his separation examination, is far more contemporaneous to the claimed injury during service in question, so is of more probative value than his more recent assertions to the contrary made long after the fact.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later); Struck v. Brown, 9 Vet. App. 145, 155-56 (1996) (Contemporaneous medical findings may be given more probative weight).

Throughout this appeal, the Veteran has consistently asserted that his tinnitus is related to service.  He is certainly competent to say he began having difficulty hearing or that he heard ringing in his ears while in service, since this is within the realm of lay experience.  38 C.F.R. § 3.159(a)(2).  See also Jandreau, supra; Davidson, supra; Charles v. Principi, 16 Vet. App. 370 (2002); Falzone v. Brown, 8 Vet. App. 398, 403 (1995)). 

However, the post-service medical evidence does not reflect any complaints or treatment related to tinnitus for more than 30 years following the conclusion of his service. The absence of any intervening complaints or findings related to this disability for so long after service is a factor weighing against the idea that he had continuous tinnitus since service.

During the many years since service, he has given inconsistent reports to different medical providers about whether or not he had tinnitus symptoms, during previous treatment he never complained of these symptoms despite complaining of multiple other medical problems, and in June and July 2010, he even denied these symptoms.  

The Veteran did not claim that tinnitus symptoms began in (or soon after) service until filing his current VA disability compensation claim in 2010.  Such statements made for VA disability compensation purposes are of lesser probative value when in contradiction to histories he previously provided.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements).  The Board finds that the Veteran's assertion of continuous tinnitus symptoms since service is not credible, and the weight of the lay and medical evidence is against a finding of continuity of tinnitus symptoms since service. 

Moreover, the October 2010 VA examiner has disassociated any current tinnitus from service, after reviewing the claims file, medical records, and lay statements. The October 2010 medical opinion is of high probative value because the VA examiner is qualified to comment on the etiology of this claimed disorder, a physical examination was conducted, and the examiner reviewed his medical records and considered the Veteran's reported history of noise exposure both during and after service.  The examiner had the benefit of reviewing the Veteran's claims file and, thus, not only considered what is said to have occurred during service but also during the many years since.  The October 2010 opinion is well reasoned, detailed, and consistent with the other evidence of record, and supported by a medical rationale.  Prejean v. West, 13 Vet. App. 444 (2000); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Finally, the Board notes that there is no competent evidence of record linking the current tinnitus to service.  Although the Veteran himself has asserted that his current tinnitus is related to noise exposure in service, he has not been shown to have the necessary training or expertise to competently provide a medical nexus opinion as to the etiology of his tinnitus, which is not the type of condition that is readily amenable to probative lay comment regarding its etiology.  

The Board therefore finds that the most probative evidence is against the claim.  And since, for the reasons and bases discussed, the preponderance of the evidence is against the claim, there is no reasonable doubt to resolve in the Veteran's favor, and his claim for service connection for tinnitus must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for tinnitus is denied.


REMAND

Upon preliminary review of the evidence, the Board finds that further development is necessary regarding the Veteran's claim for service connection for bilateral hearing loss.

Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting regulatory requirements for hearing loss disability for VA compensation purposes (i.e., under 38 C.F.R. § 3.385), and a medically sound basis upon which to attribute the post-service findings to the injury in service, as opposed to intercurrent causes.  Hensley v. Brown, 5 Vet. App. 155 (1993).  To establish entitlement to service connection, it is not required that a hearing loss disability by these standards of 38 C.F.R. § 3.385 be demonstrated during service, including at time of separation, although a hearing loss disability by these standards must be currently present, and service connection is possible if this current hearing loss disability can be adequately linked to service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

The results of the Veteran's October 2010 VA audiological examination confirm he has sufficient hearing loss in each ear to be considered a ratable disability according to the requirements of 38 C.F.R. § 3.385.  The question remaining is whether his current bilateral hearing loss disability is related to service.

The Veteran has reported noise exposure both during and after service.  He has made conflicting statements as to when he noticed hearing loss, at times saying that he noticed it in service, but at his October 2010 examination stating that he noticed it a few years ago.  An October 2006 private medical record reflects that testing showed borderline to mild bilateral hearing loss at that time.  At his Board hearing, he testified that his hearing was tested at work in 1969, and he was told that his hearing was "a little low" at that time and on subsequent tests.  See hearing transcript, page 8.  He testified that these records are unavailable.

A VA audiological examination was conducted in October 2010, but the Board finds that the VA audiology examiner's medical opinion as to the hearing loss claim is based on an inadequate rationale.  This claim must be remanded for another VA medical opinion with an adequate rationale as to the hearing loss claim.  38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2014); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination in a service-connection claim, even if not statutorily obligated to, it must provide an adequate one, or notify the claimant why one will not or cannot be provided); Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (VA's duty to assist includes providing an adequate examination when such an examination is indicated).

The Court has indicated that that it is not mere review of the claims file that is determinative of the probative value of an opinion, rather, more so the discussion of the underlying medical rationale of the opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The VA audiology examiner's October 2010 medical opinion is based on an inadequate rationale as the examiner did not comment on the Veteran's report of continuous hearing loss since service, and did not provide an opinion as to whether the claimed disability was manifested in the first post-service year.  Moreover, the examiner based her negative medical nexus opinion largely on the fact that the Veteran's hearing was normal on separation examination, which is contrary to the Court's holding in Ledford, supra.

Ongoing relevant medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  With any necessary releases, obtain any relevant ongoing VA and/or private medical records pertaining to bilateral hearing loss dated since December 2013.

2.  Contact the Veteran and ask him if he was awarded benefits from SSA based on a hearing loss disability.  If the answer is yes, obtain such records and associate them with the claims file.

3.  Forward the Veteran's claims file to the examiner who provided the October 2010 VA medical opinion, and obtain an addendum medical opinion as to the etiology of the Veteran's current bilateral hearing loss.  If that examiner is unavailable, the requested opinion should be obtained from a qualified medical provider.  The claims file must be provided to and reviewed by the examiner, and the examination report must reflect that this was done.

The examiner should comment on the Veteran's report of continuous hearing loss since service, and provide an opinion as to whether the claimed disability was manifested during service or in the first post-service year. 

The examination report must include discussion of the rationale for all opinions expressed and conclusions reached, whether favorable or unfavorable to the claim, if necessary citing to specific evidence in the file.

The examiner may consider the absence of any objective indication of hearing loss, such as on an audiogram, at any earlier date as one of the reasons for disassociating any current hearing loss from the Veteran's military service, just not as the sole reason for this disassociation. 

4.  Then readjudicate this claim in light of all additional evidence.  If the claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case and give them an opportunity to respond before returning the file to the Board for further appellate consideration of this claim.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


